EXAMINER'S AMENDMENT
The amendment filed December 9, 2021, has been entered.
Claim 187 is allowable. The restriction requirement between the species of the expression/suppression of exogenous genes (for (c)), as set forth in the Office action mailed on February 21, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of February 21, 2020, is partially withdrawn.  Claims 195, 196, and 198, directed to species of the expression/suppression of exogenous genes (for (c); see pages 3-4 of the Office action mailed on February 21, 2020) are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 187, 188, 192-196, and 198 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 199, 201, and 202, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups as set forth in the Office action mailed on February 21, 2020, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephanie M. Lawley on January 14, 2022.

The application has been amended as follows: 

Claim 187 has been amended as follows:
187.	A mutagenized microalgal strain of Prototheca moriformis having at least a 5% improvement in oil titer, relative to a parental microalgal strain, wherein the mutagenized microalgal strain has a higher rate of survival in 
 than the parental microalgal strain

wherein the mutagenized microalgal strain is capable of producing oil having a higher percentage of mutagenized microalgal strain is further resistant to an inhibitor of a β-ketoacyl-ACP synthase (KAS)

Claim 188 has been amended as follows:
	In line 1 of claim 188, the recitation “improved” has been deleted, and the word -- mutagenized -- has been inserted in its place.

Claim 192 has been amended as follows:
192.     The mutagenized microalgal strain according claim 187, wherein the mutagenized microalgal strain:
a)	has an at least 10% improvement in percentage of 
b)	is capable of producing fatty acids comprising at least 70% 
c)	is capable of producing 10 to 90% triglyceride by dry cell weight; or


Claim 193 has been amended as follows:
193.	The mutagenized microalgal strain according to claim 187, wherein the mutagenized microalgal strain is a genetically engineered strain, wherein: 
a)	the mutagenized microalgal strain comprises at least one exogenous fatty acid biosynthesis gene, optionally wherein the mutagenized microalgal strain comprises one or more of an exogenous gene selected from the group consisting of an acyl-ACP thioesterase, a fatty acid desaturase and a β-ketoacyl-ACP synthase (KAS); or 
b)	the mutagenized microalgal strain is genetically engineered to produce an altered fatty acid chain length or saturation distribution via one or more of the introduction of a gene encoding an active exogenous thioesterase, introduction of a gene encoding an active exogenous fatty acid desaturase, introduction of a gene encoding an active exogenous β-ketoacyl-ACP synthase (KAS), suppression of an endogenous thioesterase or suppression of an endogenous fatty acid desaturase.

Claim 194 has been amended as follows:
	In line 1 of claim 194, the recitation “improved” has been deleted and the word -- mutagenized -- has been inserted in its place.
	In line 5 of claim 194, the recitation “Americana” has been deleted and the word -- americana -- has been inserted in its place.

Claim 195 has been amended as follows:


Claim 196 has been amended as follows:
	In line 1 of claim 196, the recitation “improved” has been deleted, and the word -- mutagenized -- has been inserted in its place.

Claim 198 has been amended as follows:
	In lines 1 and 2 of claim 198, each recitation of “improved” has been deleted, and the word -- mutagenized -- has been inserted in their place.

Claim 199 has been amended as follows:
199.	A method for producing a mutagenized microalgal strain of Prototheca moriformis having at least a 5% improvement in oil titer, relative to a parental microalgal strain, the method comprising cultivating the parental microalgal strain in the presence of


 and
isolating a mutant of the parental microalgal strain that has a higher rate of survival than the parental microalgal strain 
mutagenized microalgal strain is further resistant to an inhibitor of a β-ketoacyl-ACP synthase (KAS) 
wherein the inhibitor of the KAS comprises cerulenin

Claim 201 has been cancelled.

Claim 202 has been amended as follows:
	In line 1 of claim 202, the recitation “improved” has been deleted, and the word -- mutagenized -- has been inserted in its place.

Claims 205-207 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Franklin `862 (US 2012/0119862) cited in the Final Office Action mailed August 13, 2021.  Franklin `862 is comparable to the claimed invention since it discloses oleaginous microbes including Prototheca moriformis (page 2, paragraphs [0012]-[0013]), including recombinant Prototheca that have been modified to alter the properties and/or proportions of lipids produced, in particular having increased or optimized lipid yield per unit volume and/or per unit time as compared to their untransformed counterparts (page 25, paragraph [0247]).  Franklin `862 differs from the claimed invention in that Franklin `862 does P. moriformis that has a higher rate of survival in 8 to 10 mM salicylhydroxamic acid (SHAM) than a parental microalgal strain, wherein the mutagenized microalgal strain is capable of producing oil having a higher percentage of C18:1 than the parental microalgal strain, wherein the mutagenized microalgal strain is further resistant to an inhibitor of a β-ketoacyl-ACP synthase (KAS), and wherein the inhibitor of the KAS comprises cerulenin.
Additionally, the amendments to the claims have overcome the claim objections and the rejection under 35 U.S.C. 112(a) of the Final Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651                                                       


/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651